Order filed May 5, 2022




                                      In The

        Eleventh Court of Appeals
                                  ____________

                             No. 11-21-00225-CR
                                  ____________

                  ALYSSA GAYLE LITWIN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CR15315


                                    ORDER
      This appeal has become stalled due to the failure of Appellant’s retained
counsel, R. Shay Isham, to file an appellate brief. The brief was originally due on
March 17, 2022. Neither the brief nor a motion for extension of time was filed by
that date. On March 25, this court notified Isham that the brief was past due, and we
granted an extension of time on our own motion. In the March 25 letter, we stated
that compliance with the court’s deadlines a serious matter, and we directed Isham
to file the brief on or before April 18, 2022. As of the date of this order, he has not
filed an appellate brief or any other response to our March 25 letter.
      Isham previously informed the clerk of this court that Appellant wished to
dismiss her appeal; however, Isham has not filed a motion to dismiss this appeal.
Our records indicate that Isham filed the notice of appeal in the trial court on
September 23, 2021, and the docketing statement in this court on September 28,
2021, but that he has filed nothing in this court since that date.
       We note also that no reporter’s record was filed in this appeal. Documents
on file in this court reflect that the lack of a reporter’s record is due to Appellant’s
failure to pay for the record or make arrangements to pay for the record.
      In light of the above concerns, we abate this appeal and remand the cause to
the trial court so that it may determine the following:
     1. Whether Appellant desires to prosecute her appeal;
     2. Whether Appellant is indigent;
     3. If Appellant is not indigent, whether Appellant’s retained counsel, R. Shay
        Isham, intends to proceed with this appeal after the abatement;
     4. If Appellant is indigent, whether Appellant desires to have counsel
        appointed to represent her in this appeal or whether, after being warned of
        the dangers and disadvantages of self-representation, Appellant
        competently and intelligently chooses to exercise the right to represent
        herself; and
     5. If Appellant is indigent, whether she desires a free reporter’s record.
See Faretta v. California, 422 U.S. 806 (1975) (relating to counsel); see also
Griffin v. Illinois, 351 U.S. 12, 18–19 (1956) (relating to free record); Tuck v. State,
215 S.W.3d 411, 414 (Tex. Crim. App. 2007) (relating to free record); Ward v. State,
740 S.W.2d 794, 800 (Tex. Crim. App. 1987) (counsel’s untimely request for
reporter’s record may not operate to deny a defendant the opportunity to present
appeal in a meaningful manner). We note that Appellant need not appear in person

                                           2
at the hearing and that the trial court may permit her to appear via telephone or other
electronic means. The trial court is directed to make appropriate findings and
recommendations and to appoint appellate counsel if appropriate. The trial court
clerk is directed to prepare and forward to this court a supplemental clerk’s record
containing the findings, recommendations, and any orders of the trial court. If a
hearing is held, the court reporter is directed to prepare and forward to this court the
reporter’s record from the hearing. These records are due to be filed in this court on
or before June 6, 2022.
      The appeal is abated.


                                                      PER CURIAM


May 5, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           3